MEMORANDUM **
Gardawar Singh, a native and citizen of India, petitions for review of a Board of Immigration Appeals (“BIA”) decision adopting and affirming an Immigration Judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252.
Where the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence, see Shah v. INS, 220 F.3d 1062, 1067 (9th Cir.2000), and we deny the petition in part, grant in part, and remand.
Substantial evidence does not support the IJ’s adverse credibility determination because the omission of details in Singh’s application, along with the omission of details in his father’s declaration, are not sufficient to uphold an adverse credibility finding. See Bandari v. INS, 227 F.3d 1160, 1167 (9th Cir.2000).
The BIA made an alternative finding that, accepting Singh’s claim as true, the harm he experienced was not on account of a protected ground. Because Singh failed to present any evidence that the mistreatment by the police was on account of a protected ground, substantial evidence supports the BIA’s finding. See Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004). Accordingly, Singh’s asylum and withholding of removal claims fail. See id. at 1044—45; see also Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Because the IJ’s denial of CAT relief is based solely on the adverse credibility determination, substantial evidence does not support this finding. See Taha v. Ashcroft, 389 F.3d 800, 802 (9th Cir.2004).
Therefore, we deny the petition with respect to asylum and withholding, and we grant Singh’s CAT claim, and remand to the BIA for further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
*680PETITION FOR REVIEW DENIED in PART; GRANTED in part and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.